Citation Nr: 0800072	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971, with service in Vietnam from September 1970 
to September 1971.  A total of 351 days of lost time occurred 
during the veteran's period of service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2007 for further development.  


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years after service, nor it 
otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated September 2003.                                                                     

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in October 2003 and July 2007, obtained medical 
opinions as to the etiology and severity of the disability, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that his hepatitis C is due to either in 
service immunization with jet injectors, or a pungi stick 
injury to his right leg during his Vietnam service.   

The Board notes that the veteran's service medical records 
fail to show any findings attributed to hepatitis C.  They 
also fail to show that the veteran sustained a pungi stick 
injury.  His September 1971 separation examination yielded 
normal findings.  

The evidence suggests that the veteran was first diagnosed 
with hepatitis C in September 2002 (approximately 31 years 
after service). 

The veteran underwent a VA examination in October 2003.  The 
claims file was not available to the October 2003 VA 
examiner.  At the time of the examination, the veteran had 
not yet alleged that hepatitis C was due to a pungi stick 
injury.  As such, the examiner only yielded an opinion 
regarding in service immunizations.  He noted that the 
veteran had not been exposed to any known risk factors for 
hepatitis C; and then stated that "given the veteran's 
negative verbalized history of alcohol use and/or I.V. drug 
use, it is certainly at least as likely as not that he could 
have acquired this condition from the immunization procedure 
commonly in use at that time of his military service."

Since the October 2003 examiner did not have access to the 
veteran's claims file; could not address the new allegation 
regarding the pungi stick injury; and used inadequate 
language ("could have") in the rendering of the opinion; 
the Board remanded the claim for a new VA examination and 
opinion.

The veteran underwent another VA examination in July 2007.  
The examiner reviewed the veteran's claims file and conducted 
a thorough examination of the veteran.  She noted that he had 
no history of hospitalization or surgery; no history of 
trauma; no history of neoplasm; and no history of alcohol 
use/abuse.  He also had no history of being exposed to risk 
factors such as tattoos, blood exposure, intravenous drug 
use, high risk sexual practices, body piercings, intranasal 
cocaine use, and shared toothbrushes/razors.  She diagnosed 
the veteran with hepatitis C with cleared viremia.  With 
regards to the possibility of a pungi stick injury having 
caused hepatitis C, she stated that "There would have to be 
many factors in place related to the pungi stick injury to 
transmit hepatitis C including blood in the feces that was 
reportedly placed on pungi stick as well as significant 
injury to the veteran's leg (not just a muscular type injury 
causing bruising that was reported, documentation of this 
injury including severity is not available in the c-file.")  
In regards to the airgun immunizations, she stated that 
"There have been no documented cases of hepatitis C 
secondary to airgun immunizations as per this examiners last 
review of pertinent research/medical evidence."  Finally, 
she concluded that "I cannot resolve this issue without 
resort to speculation."  

Two VA examiners were unable to provide the nexus opinion 
without resorting to speculation.  The Board notes that a 
mere possibility of an etiological relationship between the 
veteran's diseases and service is analogous to the term "may 
or may not" and is hence too speculative to form a basis upon 
which service connection may be established.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  

Moreover, the Board notes that the lack of any post-service 
medical records until September 2002 is probative to the 
issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Given the lack of post service medical records for 
approximately 31 years after service; and the lack of a 
competent medical opinion linking hepatitis C to an incident 
of service; the Board finds that the preponderance of the 
evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hepatitis C must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


